Citation Nr: 1010060	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and L. C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 September 1994.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran appeared at a hearing before a 
Decision Review Officer and in August 2008 he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.

In October 2008, the Board remanded the claim of service 
connection for a low back disability, as well as claims of 
service connection for a right knee disability, residuals of 
a neck injury, and gastritis.  In a rating decision in 
December 2009,  the RO granted service connection for a right 
knee disability, residuals of a neck injury, and gastritis.  
The only claim remaining in appellate status is service 
connection for a low back disability.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records show that the Veteran was 
treated for a muscle strain in September 1975 and a tailbone 
injury in December 1978 and January 1979.   On subsequent 
reports of medical history and medical examination, no back 
abnormality was identified.  In his career in the military, 
the Veteran was an infantryman, ranger and master 
parachutist.  The Veteran stated that he had made over 300 
parachute jumps.  The Veteran currently has a back 
disability, dating to at least 1999.  


The record also raises the claim of secondary service 
connection.  

As the evidence of record does not contain sufficient 
competent evidence to decide the claim, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on a claim 
for secondary service connection.  

2.  Ask the Veteran to identify private 
or VA records of treatment of a back 
disability before 1999 and assist the 
Veteran in obtaining any records he 
identifies. 

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not: 

a).  That the Veteran has a 
current low back disability that 
is related to service to include 
as due to the documented muscle 
strain in September 1975, 
tailbone injury in December 1978-
January 1979, or his duties as an 
infantryman, ranger and master 
parachutist.

b).  That any current low back 
disability is caused by or 
aggravated by the 
service-connected degenerative 
arthritis of the right knee, 
cervical disc disease, residuals 
of a right ankle fracture, or 
residuals of a left shoulder 
dislocation.  

In this context, the term "aggravation" 
means a permanent increase in the 
underlying disability as contrasted to a 
worsening of symptoms.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as it is to find against 
causation.  

The claims folder should be made 
available to the examiner for review. 

4.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


